We have re-examined the record in this case on motion for rehearing, and feel constrained to hold that all the rulings in the former opinion except one are correct.
In the former disposition of the case it was held that the evidence was sufficient to show the conversion of 350 head of appellee's cattle; but an examination of the evidence now satisfies us that this holding was erroneous, and on this ground alone the former judgment of this court will be set aside and the judgment of the District Court reversed and the cause remanded.
It is so ordered.
Reversed and remanded.
Delivered May 31, 1892. *Page 88